Per Curiam:-
*8911
*88Appellant asks a rehearing as to the ruling announced in the first part of the fourth paragraph of the opinion to the effect that the court erred in refusing to allow defendant to prove that a large number of its guard rails were unblocked on the line of its road over which defendant worked. A careful review of the record leads us to the conclusion that this question was not raised thereby. The defendant called one Biddings, who, having testified that there were 52 guard rails at Muscatine that had been unblocked for months, some for more than a year, was asked as follows: “Q. Now, were you familiar with the guard rails at the time of the accident in controversy, and prior thereto, as to their condition as to blocking at other points on the line of the Southwestern Division between Eldon and Rock Island?” To which he answered: “Yes_” Plaintiff objected to the question as leading, suggestive, irrelevant, and immaterial, whereupon the court inquired: “What is the object of this inquiry?” To which appellant’s counsel replied: “The object is to show the large number of unblocked guard rails along the line of the road over which plaintiff worked.” Objection sustained. Defendant excepts. “Q. What was *89the condition of the guard rails with reference to being blocked or unblocked, for instance, at Washington and AVest Davenport, at the time of the accident in controversy and during several months prior thereto ?” Plaintiff objected as leading, suggestive, irrelevant, and immaterial, which objection was sustained, and defendant excepts. It was upon these rulings that appellant based its claim of error. It will be observed that the first interrogatory was simply whether the witness knew, and the second as to the condition of the guard rails at Washington and West Davenport, stations between Eldon and Rock Island. Appellant made no further offer of proof as to the condition of the guard rails at other stations than at Muscatine. It appears from appellant’s abstract and appellee’s amendment thereto that -prior to this the plaintiff had been called and examined as a witness in his own behalf, and, having testified in chief: “I had seen guard rails at Eldon. At Eldon is the only place I got round to see them,” — he was asked: “Q. Those you saw at Eldon, state to the jury whether or not they were blocked. (Defendant objects to the question as immaterial. Objection sustained. Plaintiff excepts.)” In Crawford v. Wolf, 29 Iowa, 567, it was held that a party cannot complain of the admission of evidence under a rule adopted by the court claimed to be erroneous, when such rule was adopted at the instance or upon the suggestion of the party complaining. The same is true as to rulings rejecting evidence. If it was immaterial, as claimed by defendant in its objection to the question put to the plaintiff on his direct examination, it was surely immaterial as to the question put to the witness Biddings. Defendant, having invited the ruling that the condition of the guard rails at other stations than at Muscatine was immaterial, may not complain of the application of the same rule to its offer of proof.
In view of this state of the record, we think appellant is in no condition to question the ruling complained of. It follows from this conclusion that the petition for rehearing *90must be overruled, and that for tbe reasons pointed out in tbe former opinion the judgment of the district court will stand REVERSED.